DETAILED ACTION
This Office Action is in response to the request for continued examination filed on 01/04/2021.
Claim 1 and 3 amended. 
Claims 10-11 are new.
Claims 1, 3, 5, 8 and 9-11 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/08/2020 have been fully considered.
Applicant in page 8 of remarks argues, “The combination of Okita, Nulman, Yim, and Uekawa does not teach or suggest that "the abnormality determining section comprises a device for measuring deviation from hairline, or a microscope," as recited in claim 1.”
Examiner agrees.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Okita (US 20080106714 A1) in view of Nulman (US 20020023329 A1) and Yim (US 5898478 A).

Okita (US 20080106714 A1) in view of Nulman (US 20020023329 A1), Yim (US 5898478 A), Matano (US20080112780A), Wu (US20130129189A1) and JEONG (US20140353598A1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control means for controlling said processing means and said alignment means” in claim 1
“a reference program storing section previously storing a reference program for use in processing a predetermined workpiece” in claim 1
“a reference result recording section for rating the result of alignment” in claim 1
“an actual result calculating section for rating the result of alignment” in claim 1
“an abnormality determining section for determining that at least one alignment unit in said alignment means is abnormal” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For control means, specification in ¶0027 describes control means as a controller. Therefore control means is being interpreted as a controller.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation 
a reference program storing section previously storing a reference program for use in processing a predetermined workpiece in claim 1
a reference result recording section for rating the result of alignment in claim 1
an actual result calculating section for rating the result of alignment in claim 1
an abnormality determining section for determining that at least one alignment unit in said alignment means is abnormal in claim 1

The specification in ¶0027 states “the reference program storing section 36 functions to previously store a reference program for processing a predetermined workpiece”. However, there is no disclosure of any particular structure, either explicitly or inherently, describing the reference program storing section. For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) (see MPEP 2181 (II) (B)). As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
The specification in ¶0027 states “reference result recording section 38 functions to rate the result of alignment performed to the predetermined workpiece by the alignment unit 20 according to the reference program and then record a resultant rating point as an alignment reference result when the alignment unit 20 is not abnormal”. However, there is no disclosure of any particular structure, either explicitly or inherently, describing the reference result recording section. For a 
The specification in ¶0028 describes the actual result calculating section. However, there is no disclosure of any particular structure, either explicitly or inherently, describing the actual result calculating section. For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) (see MPEP 2181 (II) (B)). As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
The specification in ¶0030 describes the abnormality determining section. However, there is no disclosure of any particular structure, either explicitly or inherently, describing the abnormality determining section. For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) (see MPEP 2181 (II) (B)). As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “wherein the abnormality determining section comprises a device for measuring deviation from hairline, or a microscope”. However specification doesn’t mention that the abnormality determining section includes a device for measuring deviation from hairline, or a microscope. Abnormality determining section is described in ¶0030 of the published specification. However, this paragraph doesn’t describe the abnormality determining section to comprise a device for measuring deviation from hairline, or a microscope. A microscope is mentioned in ¶0023 and ¶0035. According to these paragraphs microscope is part of imaging unit 22. Additionally measuring deviation of the laser processed groove from the hairline is described in ¶0035. However ¶0035 does not describe the abnormality determining section to include any device to perform this measurement. As such, there is no indication in the specification that the inventors had possession of an abnormality determining section that includes a device for measuring deviation from hairline, or a microscope.
Claim 10 recites, “wherein the abnormality determining section further comprises a device for measuring transfer time”. However specification doesn’t mention that the abnormality determining section includes a device for measuring transfer time. Abnormality determining section is described in ¶0030 of the published specification. However, this paragraph doesn’t describe the abnormality determining section to comprise a device for measuring transfer time. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita (US 20080106714 A1) in view of Nulman (US 20020023329 A1) and  Yim (US 5898478 A).

Regarding claim 1, 
A processing apparatus comprising: processing means for processing a workpiece having one or more processing units; alignment means having one or more alignment units including an imaging camera for performing alignment to said workpiece to be processed by said processing means; and control means for controlling said processing means and said alignment means, said control means including a reference program storing section previously storing a reference program for use in processing a predetermined workpiece, (Okita [0092], "The host computer 140 is a computer having a large capacity storage device and a processing device and controls the overall lithography process in the exposure system 100. This large capacity storage device stores the information necessary for overall control of the entire process. Further, the results of processing at the different devices of the exposure system 100 are reported to the host computer 140. This reported information is stored in the large capacity storage device." That is, there is a stored reference program, processing of a workpiece, control means. See [0121] which discusses an alignment system/camera)
a reference result recording section recording a resultant rating point as an alignment reference result when said alignment means is not abnormaland an actual result calculating section for rating the result of alignment performed to substantially the same workpiece as said predetermined workpiece by said alignment means according to said reference program, (Okita [0227], "Due to this, it is 
wherein the abnormality determining section comprises a device for measuring deviation from hairline, or a microscope. (Okita in ¶0110 teaches, Each of this pair of reticle alignment systems 222, while not shown here, is comprised of an epi-illumination system for illuminating marks for detection by illumination light of the same wavelength as the illumination light IL and an alignment microscope for capturing images of the marks for detection. The alignment microscope includes an imaging optical system and an imaging device.)
However, Okita does not explicitly teach: 
a reference result recording section for rating the result of alignment performed to said predetermined workpiece by said alignment means according to said reference program and then recording a resultant rating point as an alignment reference result when said alignment means is not abnormal,
and also for rating the result of processing performed to said predetermined workpiece by said processing means according to said reference program and then recording a resultant rating point as a processing reference result when said processing means is not abnormal, 
and also rating the result of processing performed to substantially the same workpiece as said predetermined workpiece by said processing means according to said reference program,
an abnormality determining section for determining that at least one alignment unit in said alignment means is abnormal when the result of alignment rated by said actual result calculating section is lower by predetermined points than said alignment reference result and identifying the at least one abnormal alignment unit in said alignment means, or determining that at least one processing unit in said processing means is abnormal when the result of processing rated by said actual result calculating section is lower by predetermined points than said processing reference result and identifying the at least one abnormal processing unit in said processing means, or both

Nulman teaches: and also for rating the result of processing performed to said predetermined workpiece by said processing means according to said reference program and then recording a resultant rating point as a processing reference result when said processing means is not abnormal, and also rating the result of processing performed to substantially the same workpiece as said predetermined workpiece by said processing means according to said reference program, (Nulman Abstract, "The present invention provides a manufacturing environment (110) for a wafer fab, and an SPC environment (112) for setting control limits and acquiring metrology data of production runs. A computation environment (114) processes the SPC data, which are then analyzed in an analysis environment (116). An MES environment (118) evaluates the analysis and automatically executes a process intervention if the process is outside the control limits." See also [0009]. See also [0057], "The 
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Okita with that of Nulman to include rating the processing done to workpieces because as taught by Nulman, "This integration results in real time monitoring of process control and/or product quality and provides real time process intervention as soon as certain preselected process or product parameters are outside the control limits. It also facilitates more effective scheduling of tool availability, materials inventory and real time knowledge as well as scheduling capability for facilities such as electrical power requirements in the manufacturing process." (Nulman [0050]). That is, it would be advantageous to rate processing so as to be able to stop the system if it goes outside of control/quality specifications.
Nulman also teaches, an abnormality determining section for determining that at least one alignment unit in said alignment means is abnormal when the result of alignment rated by said actual result calculating section is lower by predetermined points than said alignment reference result and identifying the at least one abnormal alignment unit in said alignment means, or determining that at least one processing unit in said processing means is abnormal when the result of processing rated by said actual result calculating section is lower by predetermined points than said processing reference result and identifying the at least one abnormal processing unit in said processing means, or both . ([0049] teaches, “The MES environment then determines whether the process of manufacturing environment 110 is within or outside the SPC control limits. A decision making function in MES environment 118 can then be invoked to decide whether or not to initiate intervention in manufacturing environment 110.” [0047] teaches, Suitable examples of manufacturing environments such as 110 include a wafer fab tool, such as a chamber. [0069] teaches, “SPCIFs 100, 200, 500 and 700, illustrated in FIGS. 3, 4, 8 and 9 respectively, provide SPC methodology which is integrated with a manufacturing environment thereby resulting in real time responses to out of control excursions of the process, where these excursions are representative of processing defects. Real time responses minimize the production of out of specification products thus leading to a more effective use of materials and facilities and providing an early indication when a processing tool, or entire wafer fab, needs to be taken off-line for adjustments”. That is, an abnormal processing is determined when a rating is lower than a reference by a predetermined amount (outside control limits) and also identifies a processing tool that needs to be taken off for adjustment (abnormal processing).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Okita as modified with that of Nulman to include determining an abnormal processing result because as taught by Nulman, "This integration results in real time monitoring of process control and/or product quality and provides real time process intervention as soon as certain preselected process or product parameters are outside the control limits. It also facilitates more effective scheduling of tool availability, materials inventory and real time knowledge as well as scheduling capability for facilities such as electrical power requirements in 

However, Okita as thus modified still does not explicitly teach:
a reference result recording section for rating the result of alignment performed to said predetermined workpiece by said alignment means according to said reference program and then recording a resultant rating point as an alignment reference result when said alignment means is not abnormal

Yim teaches: a reference result recording section for rating the result of alignment performed to said predetermined workpiece by said alignment means according to said reference program and then recording a resultant rating point as an alignment reference result when said alignment means is not abnormal (Yim col 3 lines 21-33, "The alignment mark optimization method involves the steps of determining an initial expected range of alignment mark sizes on the test reticle which are suitable for a particular application; applying the test reticle pattern to one or more test wafers; further processing the test wafers; measuring the alignment signals produced by scanning the alignment marks in the initial expected range; quantifying the alignment signal quality; and fitting the quantified alignment signal quality to a statistical model to determine a range of optimal alignment mark dimensions." That is, a prior wafer is used to determine a reference rating).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Okita as modified with that of Yim to include using a test piece to record a reference result because as taught by Yim, "The alignment mark sizes within the optimal .


Claim 3, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita (US 20080106714 A1) in view of Nulman (US 20020023329 A1), Yim (US 5898478 A), Matano (US20080112780A), Wu (US20130129189A1) and JEONG (US20140353598A1).

Regarding claim 3, 
Okita teaches: A processing method for processing a workpiece by using a processing apparatus including processing means for processing said workpiece having one or more processing units, alignment means having one or more alignment units including an imaging camera for performing alignment to said workpiece to be processed by said processing means, and control means for controlling said processing means and said alignment means, said processing method comprising: a predetermined workpiece preparing step of preparing a predetermined workpiece; a reference program storing step of storing a reference program for processing said predetermined workpiece by using said processing apparatus; (Okita [0092], "The host computer 140 is a computer having a large capacity storage device and a processing device and controls the overall lithography process in the exposure system 100. This large capacity storage device stores the information necessary for overall control of the entire process. Further, the results of processing at the different devices of 
a reference result recording step recording a resultant rating point as an alignment reference result when said alignment means is not abnormal, a workpiece processing step of performing alignment to a workpiece which is substantially the same as said predetermined workpiece according to said reference program by using said alignment means and performing processing to the workpiece which is substantially the same as said predetermined workpiece according to said reference program by using said processing means, after performing said predetermined workpiece preparing step, said reference program storing step, and said reference result recording step; and an actual result calculating step of rating the result of alignment performed to the workpiece which is substantially the same as said predetermined workpiece in said workpiece processing step (Okita [0227], "Due to this, it is possible to compare the desired data for evaluation with the reference data as not the simple average value or 3σ, but the specific distribution of frequency or compare two or more objects for evaluation with each other, so it is possible to select the shots for EGA calculation or the marks for measurement in the shots, judge the reject allowance or the number of shots requiring EGA measurement, and judge the 

However, Okita does not explicitly teach:
a reference result recording step of rating the result of alignment performed to said predetermined workpiece by said alignment means according to said reference program and then recording a resultant rating point as an alignment reference result when said alignment means is not abnormal, and also of rating the result of processing performed to said predetermined workpiece by said processing means according to said reference program and then recording a resultant rating point as a processing reference result when said processing means is not abnormal; 
and also rating the result of processing performed to the workpiece which is substantially the same as said predetermined workpiece in said workpiece processing step,
an alignment means abnormality determining step of determining that at least one alignment unit in said alignment means is abnormal when the result of alignment rated in said actual result calculating step is lower by predetermined points than at least one alignment unit in said alignment reference result and identifying the at least one abnormal alignment means; 
a processing means abnormality determining step of determining that at least one processing unit in said processing means is abnormal when the result of processing rated in said actual result calculating step is lower by predetermined points than at least one unit said processing reference result and identifying the at least one abnormal processing unit; 
and performing maintenance or parts replacement on the at least one identified abnormal alignment unit or the at least one identified abnormal processing unit.
Nulman teaches: and also of rating the result of processing performed to said predetermined workpiece by said processing means according to said reference program and then recording a resultant rating point as a processing reference result when said processing means is not abnormal; and also rating the result of processing performed to the workpiece which is substantially the same as said predetermined workpiece in said workpiece processing step. (Nulman Abstract, "The present invention provides a manufacturing environment (110) for a wafer fab, and an SPC environment (112) for setting control limits and acquiring metrology data of production runs. A computation environment (114) processes the SPC data, which are then analyzed in an analysis environment (116). An MES environment (118) evaluates the analysis and automatically executes a process intervention if the process is outside the control limits." See also [0009]. See also [0057], "The data which are obtained for the process while running in control, i.e. within operational specification and yield, are then computed to determine the process control limits using statistical methods such as those which are well known to those of ordinary skill in the art." See also [0060], "AI component 420 can for example be used to process the statistical data stored in database 414 to derive control limits or select metrology data, based on experience gained over many production runs, to derive more effective process control." That is, processing is rated (compared to control limits) based on a reference result (control limits derived from earlier/initial run).).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Okita with that of Nulman to include rating the processing done to workpieces because as taught by Nulman, "This integration results in real time monitoring of 

Nulman also teaches: a processing means abnormality determining step of determining that at least one processing unit in said processing means is abnormal when the result of processing rated in said actual result calculating step is lower by predetermined points than at least one unit said processing reference result and identifying the at least one abnormal processing unit; (Nulman Abstract, "The present invention provides a manufacturing environment (110) for a wafer fab, and an SPC environment (112) for setting control limits and acquiring metrology data of production runs. A computation environment (114) processes the SPC data, which are then analyzed in an analysis environment (116). An MES environment (118) evaluates the analysis and automatically executes a process intervention if the process is outside the control limits." That is, an abnormal processing is determined when a rating is lower than a reference by a predetermined amount (outside control limits) and limiting of an apparatus is performed (process intervention). [0069] teaches identifying when a processing tool needs to be taken off-line for adjustments. Therefore it identifies at least one processing unit that is outside the control limit. ¶0090 teaches, “SPC techniques, such as those described in connection with FIGS. 3 - 9 can also be used to identify processing, product or quality problems requiring repair or maintenance action of a wafer fab tool”).
and performing maintenance or parts replacement on the at least one identified abnormal alignment unit or the at least one identified abnormal processing unit. (Nulman in ¶0049 teaches, “The MES environment then determines whether the process of manufacturing environment 110 is within or outside the SPC control limits. A decision making function in MES environment 118 can then be invoked to decide whether or not to initiate intervention in manufacturing environment 110. Such intervention can include aborting the run, adjusting parameters such as chamber pressure, scheduling additional wafers for processing or scheduling maintenance activities”)
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Okita as modified with that of Nulman to include determining an abnormal processing result and method of performing maintenance on the processing unit because as taught by Nulman, "This integration results in real time monitoring of process control and/or product quality and provides real time process intervention as soon as certain preselected process or product parameters are outside the control limits. It also facilitates more effective scheduling of tool availability, materials inventory and real time knowledge as well as scheduling capability for facilities such as electrical power requirements in the manufacturing process." (Nulman [0050]). That is, it would be advantageous to rate processing so as to be able to stop the system if it goes outside of control/quality specifications.

However, Okita as thus modified still does not explicitly teach:
a reference result recording step of rating the result of alignment performed to said predetermined workpiece by said alignment means according to said reference program and then recording a resultant rating point as an alignment reference result when said alignment means is not abnormal
an alignment means abnormality determining step of determining that at least one alignment unit in said alignment means is abnormal when the result of alignment rated in said actual result calculating step is lower by predetermined points than at least one alignment unit in said alignment reference result and identifying the at least one abnormal alignment unit;

Yim teaches: a reference result recording step of rating the result of alignment performed to said predetermined workpiece by said alignment means according to said reference program and then recording a resultant rating point as an alignment reference result when said alignment means is not abnormal (Yim col 3 lines 21-33, "The alignment mark optimization method involves the steps of determining an initial expected range of alignment mark sizes on the test reticle which are suitable for a particular application; applying the test reticle pattern to one or more test wafers; further processing the test wafers; measuring the alignment signals produced by scanning the alignment marks in the initial expected range; quantifying the alignment signal quality; and fitting the quantified alignment signal quality to a statistical model to determine a range of optimal alignment mark dimensions." That is, a prior wafer is used to determine a reference rating).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Okita as modified with that of Yim to include using a test piece to record a reference result because as taught by Yim, "The alignment mark sizes within the optimal window can then be used for future alignment in order to reduce alignment error. The test wafers 

However, Okita as thus modified still does not explicitly teach: an alignment means abnormality determining step of determining that at least one alignment unit in said alignment means is abnormal when the result of alignment rated in said actual result calculating step is lower by predetermined points than at least one alignment unit in said alignment reference result and identifying the at least one abnormal alignment unit;

Matano teaches: an alignment means abnormality determining step of determining that at least one alignment unit in said alignment means is abnormal when the result of alignment rated in said actual result calculating step is lower by predetermined points than at least one alignment unit in said alignment reference result and identifying the at least one abnormal alignment unit; (Matano in [0056] and Fig. 2 teaches wafer aligner 200. ¶0085-¶0087 teaches determining an error when distance in notch position after alignment is not within an allowable range (lower by predetermined points). [0100] teaches, “Furthermore, the measurement information obtained by the aligner 200 about the predetermined notch position of the wafer 130 before processing can also be used to detect the state of the aligner 200 or the optical measurement device installed thereon, thereby determining whether calibration is required.” Therefore it identifies abnormal alignment unit)
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Okita as modified with that of Matano to include determining an error in 
However, Okita as thus modified still does not explicitly teach:  wherein the alignment means abnormality determining step comprises; evaluating a plurality of predetermined position on the workpiece compared to the predetermined workpiece by obtaining an image of the workpiece, matching the predetermined positons on the workpiece with the predetermined positons on the predetermined workpiece and assigning a correlation value to the matched predetermined positons on the workpiece; (Yim teaches determining a reference result and Matano teaches determining an error when distance in notch position after alignment is not within an allowable range (lower by predetermined points). However Okita as thus modified doesn’t explicitly teach the above claimed method. Wu in ¶0026-¶0027 and Fig. 4(a)- 4(b) teaches comparing multiple die across a wafer to a master image by obtaining an image of the wafer using e-beam imaging tool and determining a quality of match (correlation value) (Fig 4(b)). Also teaches the master image is selected based on alignment point of a previously scanned wafer see Fig. 4(a) and ¶0009. ¶0027 also teaches determining that wafer fails alignment if the quality of the match is less than a predetermined threshold value.)
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Okita as modified with that of Wu to include determining alignment error of a workpiece based on alignment point of a previous wafer and determining a quality of match (correlation value). One would have been motivated to do so because by doing so one can determine identify the alignment point on the wafer under inspection as taught by Wu in ¶0009.
herein the processing means abnormality determining step comprises:  evaluating a luminance of a picture element in an image of an alignment target compared to the predetermined workpiece comprising an image of the picture element on the workpiece, comparing a luminance of the image of the picture element with a luminance of a picture element on the predetermined workpiece, and assigning a value to the luminance of the picture elements; evaluating deviance from a hairline compared to the predetermined workpiece comprising measuring deviation from the hairline on the workpiece, and assigning a value to the measured deviation; evaluating a depth of a groove compared to the predetermined workpiece comprising measuring the depth of a groove on die workpiece, and assigning a value to the measured depth; evaluating deviance of a thickness of a protective film compared to the predetermined workpiece comprising measuring a thickness of the protective film on the  workpiece, comparing the measured thickness to a reference thickness, and assigning a value to a difference in the measured thickness; evaluating a number of contaminants adhering to the workpiece compared to the predetermined workpiece comprising imaging a position on the workpiece before cleaning and imaging the position after cleaning and counting the number of contaminants after cleaning; or evaluating, a remaining amount of protective film compared to the predetermined workpeiece comprising imaging a position on the workpiece before coating and imaging the position after coating, imaging the position after coating and before cleaning, and imaging the position after cleaning, determining a height of an upper surface of the workpeiece before coating, after coating and before cleaning, and after cleaning, and determining the remaining amount from the height of the workpiece after coating and before cleaning and the height of the workpiece after cleaning.  (Hairline is being interpreted as center point in the field of view according to specification ¶0035. JEONG in ¶0089 teaches, When images of the first mark 51, the second mark 52, and the thin film 60 are captured (e.g., photographed) by the measurement equipment after the thin film 60 has been formed, the controller of the measurement equipment recognizes a center point P2 of the thin film 60 and the reference point P1 associated with the alignment mark 50 through software processing and measures distances dx (in the second direction) and dy (in the first direction) between the center point P2 of the thin film 60 and the reference point P1. The separation distances between the center point P2 of the thin film 60 and the reference point P1 are substantially equal (or equivalent) to errors in the alignment between the substrate 100 and the pattern mask.)
JEONG is an art in the area of interest as it teaches substrate manufacturing (see Abstract). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Okita as modified with that of JEONG to include determination of alignment error using deviation from a center of captured image. One would have been motivated to do so because by doing so one can identify alignment error since, during the deposition process, if an error occurs in the alignment between the substrate and the pattern mask, the error may cause a process failure (see JEONG ¶0007). Therefore by detecting the alignment error wafer processing can be improved.

 
Regarding claim 5, 
Okita as modified teaches: The processing method of claim 3, wherein performing maintenance or parts replacement on the at least one processing unit of the processing apparatus comprises performing maintenance or parts replacement on one or more of: a protective film coating apparatus; a first transfer unit; an imaging unit; a second transfer unit; a processing unit; or a cleaning unit. (Nulman in ¶0049 teaches, The MES environment then determines whether the process of manufacturing environment 110 is within or outside the SPC control limits. A decision making function in MES environment 118 can then be invoked to decide whether or not to initiate intervention in manufacturing environment 110. Such intervention can include aborting the run, adjusting parameters such as chamber pressure, scheduling additional wafers for processing or scheduling maintenance activities.)

Regarding claim 8, 
Okita as modified teaches: The processing method of claim 3 wherein performing maintenance or parts replacement comprises performing maintenance or parts replacement on the at least one identified abnormal alignment unit. (Matano in ¶0133-0135 teaches calibrating alignment unit)

Regarding claim 9, 
Okita as modified teaches: The processing method of claim 3 wherein performing maintenance or parts replacement comprises performing maintenance or parts replacement on the at least one identified abnormal processing unit. (Nulman in ¶0049 teaches, The MES environment determines whether the process of manufacturing environment 110 is within or outside the SPC control limits. A decision making function in MES environment 118 can then be invoked to decide whether or not to initiate intervention in manufacturing environment 110. Such intervention can include aborting the run, adjusting parameters such as 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita (US 20080106714 A1) in view of Nulman (US 20020023329 A1), Yim (US 5898478 A) and UEKAWA (US 20130074326 A1)

Regarding claim 10, 
Okita as thus modified does not explicitly teach, The processing method of claim 1 wherein the abnormality determining section further comprises a device for measuring transfer time. (UEKAWA in ¶0045 teaches a time measurement section that measures a period of time required for transferring the substrate)
UEKAWA is an art in the area of interest as it teaches substrate transfer process (see Abstract). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Okita as modified with that of UEKAWA to include measuring transfer time because as taught by UEKAWA, " a comparison for the time difference between the estimated time with the intermediate position arrival time enable the present invention to determine reliably as to whether the substrate transfer has deviated from an acceleration/deceleration pattern set in advance, or as to whether an unexpected factor such as belt deterioration or substrate slippage has occurred." (UEKAWA ¶0021). That is, measuring transfer time can help identify abnormality of transfer device.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita (US 20080106714 A1) in view of Nulman (US 20020023329 A1), Yim (US 5898478 A), Matano (US20080112780A), Wu (US20130129189A1), JEONG (US20140353598A1) and UEKAWA (US20130074326A1).

Regarding claim 11,
Okita as thus modified does not explicitly teach, The processing method of claim 3 wherein the processing means abnormality determining step further comprises evaluating deviance of actual transfer time compared to the predetermined workpiece comprising measuring the actual transfer time, comparing the measured transfer time to a predetermined transfer time, and assigning a value to a difference in the measured transfer time. (UEKAWA in ¶0045 - ¶0046 teaches a time measurement section that measures a period of time required for transferring the substrate and time difference calculation section that calculates a difference between an intermediate position arrival time that is expected and an intermediate position arrival time actually measured by the time measurement section)
UEKAWA is an art in the area of interest as it teaches substrate transfer process (see Abstract). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Okita as modified with that of UEKAWA to include measuring transfer time because as taught by UEKAWA, " a comparison for the time difference between the estimated time with the intermediate position arrival time enable the present invention to determine reliably as to whether the substrate transfer has deviated from an acceleration/deceleration pattern set in advance, or as to whether an unexpected factor such as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087.  The examiner can normally be reached on Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116